Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
Applicant’s election with traverse of Group I (claims 1-19 and 23) in the reply filed on 09/14/2022 is acknowledged. The traversal is on the ground(s) that the method for measuring a physiological response to a substance according to Group II could have been firstly practiced based on the construct according to Claims 1-19 as disclosed in the present specification, especially Paragraphs [0021]. [0022] and [0024]. Applicant argues that it would not be unduly burdensome to examine both groups in a single application. In this regard, it is noted that the claims of Group II are dependent on claims of Group I and thus necessarily contain all the limitations of Group I. This is not found persuasive for the reasons set forth in the Requirement for Restriction/Election mailed on 07/15/2022 (pages 2-4). The requirement is still deemed proper and is therefore made FINAL.
In response to species election requirement, Applicants elected a G protein-coupled receptor of a rhodopsin-like receptor class and a CMV promoter. In view of the search results, all the species will be considered.
2. Claims 1-23 are pending. Claims 1-19 and 23 are under consideration. Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. The information disclosure statement filed on 07/15/2022, 10/26/2021, and 05/26/2020 has been considered by the examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 04/22/2020 are accepted by the Examiner.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
5. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. Claims 1-19 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the acronym, “IRES”. Such a term is determined arbitrarily without a definitive amino acid sequence. Applicant should particularly point out the IRES by reciting its characteristics, such as a sequence identifier (SEQ ID NO). Claims 2-19 and 23 are rejected as dependent claims. 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8. Claims 1-19 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by EP 1865316 A1 (December 12, 2007).
EP 1865316 A1 teaches a plasmid vector for expressing a GPCR or subunit thereof comprising a nucleic acid encoding shT1R2-Gq, a nucleic acid sequence comprising an IRES sequence (CITE-I), and a nucleic acid encoding shT1R3 (see, Fig. 4 and its legend). The plasmid vector comprises human elongation factor 1 α promoter (page 11, paragraphs [0094]-[0095]) or a cytomegalovirus promoter (p-CMV; page 6, line 2). The GPCRs include a human GPCR (see, e.g., page 2, paragraph [0003]). The IRES sequence is derived from encephalomyocarditis virus (page 6, line 12), which is a type 2 IRES. EP 1865316 A1 teaches G protein α subunit protein, Gα16 (page 6, paragraphs [0047]-[0050]) and transformed cells comprising the vector (page 5, paragraph [0036]; page 9, paragraph [0074]; see, claim 19). Thus, the teachings of EP 1865316 A1 meet the limitations of claims 1-19 and 23.   

Conclusion Claim Rejections under 35 USC § 103(a)
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claims 1-19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2508534 A1 (October 10, 2012) in view of Allera-Moreay et al. (Biochimie 88:737-746, 2006) and EP 1865316 A1 (December 12, 2007).
EP 2508534 A1 teaches a plasmid expression construct comprising a nucleic acid encoding hT1R2 and hT1R3, and a G protein α subunit, hG16gust44 (see, Abstract; Fig 2.).  The IRES sequence is between hT1R2 and hG16 gust44 and between hT1R3-hG16gust44 (Fig. 2). The plasmid vector comprises a CMV promoter and a hygromycin resistance gene (Fig. 1) or an EF1α promoter (page 8, line 4) and puromycin-resistant gene (page 8, line 8). EP 2508534 A1 teaches transformed cells comprising the expression vector (page 4, paragraphs [0021]-[0022]). 
EP 2508534 A1 does not teach (i). an expression constructor comprising hG16gust44-IRES- hT1R2 (or hT1R3) in the stated order; (ii). a type 2 IRES sequence or an IRES sequence derived from encephalomyocarditis virus; (iii). human Gα16/rat Gαgust43,
Allera-Moreay et al. teach the use of IRES-based bicistronic vectors allows stable expression of recombinant G-protein couple receptors (see, e.g., Abstract).
EP 1865316 A1 teaches a plasmid vector for expressing a GPCR or subunit thereof comprising a nucleic acid encoding shT1R2-Gq, a nucleic acid sequence comprising an IRES sequence (CITE-I), and a nucleic acid encoding shT1R3 (see, Fig. 4 and its legend). The plasmid vector comprises human elongation factor 1 α promoter (page 11, paragraphs [0094]-[0095]) or a cytomegalovirus promoter (p-CMV; page 6, line 2). The GPCRs include a human GPCR (see, e.g., page 2, paragraph [0003]). The IRES sequence is derived from encephalomyocarditis virus (page 6, line 12), which is a type 2 IRES. EP 1865316 A1 teaches G protein α subunit protein, Gα16 (page 6, paragraphs [0047]-[0050]) and transformed cells comprising the vector (page 5, paragraph [0036]; page 9, paragraph [0074]; see, claim 19).
It would have been obvious for one skilled in the art to make an expression construct comprising a nucleic acid encoding hG16gust44-IRES- hT1R2 (or hT1R3) in the stated order with a reasonable expectation of success. One would have been motivated to do so because IRES-based bicistronic vectors allow stable expression of two different proteins as taught by Allera-Moreay et al. (see, e.g., Abstract). It would also have been obvious for one skilled in the art to make an expression construct comprising a type 2 IRES sequence or an IRES sequence derived from encephalomyocarditis virus, and human Gα16/rat Gαgust43 with a reasonable expectation of success. One would have been motivated to do so because a type 2 IRES sequence or an IRES sequence derived from encephalomyocarditis virus is known to allow stable expression of two different proteins as taught by EP 1865316 A1. Moreover, human Gα16/rat Gαgust43 is well-known in the art and routinely used in the field by one of skill in the art.  

Conclusions
11. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      November 29, 2022